PONDER, Judge.
On application of Better Business Bureau of Baton Rouge Area, Inc. and St. Paul Fire and Marine Insurance Company, we issued on March 1,1977, alternate writs of mandamus, certiorari and prohibition commanding the lower court to hear and rule on the pending motion for a new trial or in the alternative the court and Economy Carpets, etc. should show cause why the writ should not be made peremptory. Because of our decision dismissing plaintiff’s appeal in Economy Carpets Manufacturers and Distributors, Inc. v. Better Business Bureau of Baton Rouge Area, Inc., et al., 346 So.2d 727, these writs have become moot. The alternative writs are therefore recalled.